PER CURIAM.
Plaintiff alleged he sustained injuries when his *187person was struck by a falling stop sign situate at a , street intersection in Sweet Home. He claimed that defendant-Linn County Telephone Company had caused said sign to be broken; that defendant-Hamilton, as City Street Superintendent, had negligently failed to cause its repair. The trial court entered a motion of involuntary nonsuit in favor of the telephone company. Plaintiff has not appealed from that decision. The jury then found for defendant-Hamilton. Plaintiff appeals from the judgment entered on the verdict.
Plaintiff claims the court erred in certain of its instructions to the jury. The statements made to the jury of which plaintiff complains had been better left unsaid. But they were not prejudicial error. An examination of the record is convincing that, in any event, the judgment “* * * was such as should have been rendered * * Oregon Constitution, Article VII, §3.
Affirmed.